Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2019

                                      No. 04-19-00771-CV

   Kent HOFFMAN, Susan Hoffman Binieck, E. Peter Hoffman, Jr. and Marni H. Cooney;
  Tianpeng Gu, Xiangrui Kong, Yujie Pan, Dan He, LFF Management L.P., Yu Min Chen, Ya
                    Miin Chen, Chi & Xiao Ltd., J. Liu Property, LLC.,
                                       Appellant-s

                                                v.

 Andrew M. THOMSON, CDG Peeler Family Limited Partnership, Cynthia l. Littlefield, The
  Dick Family Irrevocable Trust, Gordon G. Thomson, Jane Elizabeth Erzen, Larry Wayne
                   Mccarty, Linda M. Ball, Michael David Dick, et al.,
                                       Appellee-s

                From the 343rd Judicial District Court, McMullen County, Texas
               Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                         Honorable Janna K. Whatley, Judge Presiding


                                         ORDER
        A copy of the notice of appeal by appellants Tianpeng Gu and Xiangrui Kong as Trustees
of the Tianpeng Gu and Xiangrui Kong Living Trust, Tianpeng Gu, Individually, Xiangrui Kong,
Individually, Yujie Pan, Dan He as Trustee of the Dan He Living Trust, LFF Management L.P.,
Yu Min Chen, Ya Miin Chen, Chi & Xiao Ltd., and J. Liu Property, LLC was filed in this court
on November 5, 2019. On that date, the clerk of the court notified the appellants in writing that
our records do not reflect that the filing fee in the amount of $205.00 was paid and that the fee
was required to be paid or their portion of the appeal could be stricken by the court. To date, the
fee has not been paid. In addition, the appellants’ docketing statement has not been filed. Our
record contains no evidence that appellants are excused by statute or rule from paying the filing
fee. See TEX. R. APP. P. 5, 20.1.

        Accordingly, it is ORDERED that appellants show cause in writing within ten (10) days
of the date of this order that either: (1) the $205.00 filing fee has been paid and the docketing
statement has been filed; or (2) appellants are entitled to appeal without paying the filing fee.
See TEX. R. APP. P. 20.1. If appellants fail to respond within the time provided, their portion of
the appeal will be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court